                                           1 LARS T. FULLER (No. 141270)
                                             SAM TAHERIAN (No. 170953)
                                           2 THE FULLER LAW FIRM, P.C.
                                             60 No. Keeble Ave.
                                           3 San Jose, CA 95126
                                             Telephone: (408)295-5595
                                           4 Facsimile: (408) 295-9852

                                           5 Attorneys for Debtor

                                           6

                                           7

                                           8                            UNITED STATES BANKRUPTCY COURT

                                           9                            NORTHERN DISTRICT OF CALIFORNIA

                                          10                                        SAN JOSE DIVISION

                                          11 In re                                                CASE NO. 21-50915-SLJ

                                          12 PIERCE CONTRACTORS, INC                              CHAPTER 11
FULLER LAW FIRM, P.C.

 SAN JOSE, CA 95126




                                                                                                  [Subchapter V]
  60 N. KEEBLE AVE




                                          13
                        (408) 295-5595




                                                              Debtor                              CORPORATE OWNERSHP
                                          14                                                      STATEMENT
                                                                                                  [Fed. Rules Bkr. Proc. § 1007(a), 7007.1]
                                          15

                                          16
                                                      COMES NOW Debtor and declares that no creditor on Schedules D, E/F, G or H nor any
                                          17
                                               other entity owns directly or indirectly 10% or more of any class of Debtor’s equity interest and
                                          18
                                               hence there are no entities to report under Bankruptcy Rule 7007.1
                                          19
                                               DATED: 7-9-2021                           THE FULLER LAW FIRM, P.C.
                                          20

                                          21                                             By: /s/ Lars T. Fuller
                                                                                             LARS T. FULLER
                                          22                                                 Attorneys for Debtor
                                          23          I declare under penalty of perjury under the laws of the United States of America that the
                                          24 foregoing is true and correct.

                                          25
                                               DATED:7-9-2021                               PIERCE CONTRACTORS, INC
                                          26
                                                                                             /s/ Richard Pierce _
                                          27                                                RICHARD PIERCE
                                                                                            CEO
                                          28                                                    1
                                                                                   Corporate Ownership Statement
                                         Case: 21-50915      Doc# 13     Filed: 07/09/21     Entered: 07/09/21 17:58:39       Page 1 of 1
